Case 2:20-cv-00197-SPC-NPM Document 36 Filed 03/08/21 Page 1 of 2 PageID 367




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


KARL SOLLER and ROSIANNA
SOLLER,

           Plaintiffs,

v.                                               Case No. 2:20-cv-197-SPC-NPM

HARTFORD INSURANCE COMPANY
OF THE MIDWEST,

             Defendant.


                                     ORDER

      On March 8, 2021, the Court held a hearing on the Motion to Compel Expert

Inspection (Doc. 27), Response (30), and Notices of Filing (Doc. 32, 33). For the

reasons stated on the record during the hearing, the Court grants the Motion to

Compel Expert Inspection (Doc. 27) and modifies the Case Management and

Scheduling Order (Doc. 18) to allow for additional inspections of the property at

issue and completion of expert disclosures and reports. To that end, the Court will

allow Hartford Insurance Company of the Midwest (“Hartford”) until March 22,

2021, to have professional engineer Jeff Palmer of Axiom Engineering and certified

roofing contractor Todd Denahan of Jack Brown & Associates inspect the property.
Case 2:20-cv-00197-SPC-NPM Document 36 Filed 03/08/21 Page 2 of 2 PageID 368




As a result, the remaining deadlines will be adjusted in an amended case

management and scheduling order.

      Accordingly, the Court grants the Motion to Compel Expert Inspection (Doc.

27) and will enter an amended case management and scheduling order separately.

      DONE and ORDERED in Fort Myers, Florida on March 8, 2021.




                                       2
